DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 6, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lesetar (US 3,890,984) in view of Leventhal (US 7,047,660).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Lesetar as teaching:
a rotary blower brush of length L (see title and abstract) comprising: 
a handle 13, a heater, a first motor configured to drive a compressor 27 (disclosed as a fan and heater unit at column 2 line 56-61), and a second motor 31 configured to drive a cylindrical brush in rotation, the first motor, the heater, and the compressor being positioned in the handle (expressly shown in figure 2); 
wherein the handle comprises two separate zones of different diameters, a first zone having a first diameter D1 and a second zone having a second diameter D2, the first diameter D1 being greater than the second diameter D2, the first zone of diameter D1 accommodating the compressor and the second zone of diameter D2 corresponding to a gripping zone of the rotary blower brush (expressly shown in figures 1, 2 wherein the disclosed oval shape meets the claimed different diameter zones because each section of the oval blower has a different diameter).  Lesetar also disclose the claim 6 feature wherein a transition zone between the diameter D1 and the diameter D2 on the handle comprises straightening fins for an air flow coming from the compressor (expressly shown in figure 1), the claim 12 feature wherein the cylindrical brush comprises air outlet openings arranged at least partially in concentric rings, a diameter of the rings decreasing progressively as one moves away from the handle (expressly shown in figures 4, 5), the claim 14 feature wherein the support rod of the motor comprises a polygonal coupling element cooperating with the cylindrical brush of the rotary blower brush (expressly disclosed at column 3 lines 19-36).  Lesetar discloses the claimed invention, as rejected above, except for the recited second motor being located outside the handle and the claim 13 feature of an ion generator.  Leventhal, another blower brush like device, discloses those feature as expressly shown in figure 2 and expressly disclosed at column 2 lines 5-62.  It would have been obvious to one skilled in the art to combine the teachings of Lesetar with the teachings of Leventhal for the purpose of separately having a separate motor outside a handle and neutralizing static electricity.
Claim Rejections - 35 USC § 103
Claims 2-5, 7-10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lesetar in view of Leventhal.  Lesetar in view of Leventhal discloses the claimed invention, as rejected above, except for the recited diameter percentages, flow rate and/or heater values and/or ratios, motor type, rotary brush material or detection.  It would have been an obvious matter of design choice to recite those features, since the teachings of Lesetar in view of Leventhal would perform the invention as claimed, regardless of those features and applicant has not claimed or specified the criticality of those features as being necessary for patentability. 
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lesetar in view of Leventhal in view of Ishiki et al. (US 4,469,934).  Lesetar in view of Leventhal discloses the claimed invention, as rejected above, except for the recited temperature sensor.  Ishiki, another blower brush like device, discloses that feature at column 2 line 31 through column 3 line 14, especially at column 2 line 40.  It would have been obvious to one skilled in the art to combine the teachings of Lesetar in view of Leventhal with the teachings of Ishiki for the purpose of sensing temperature for optimum heat and airflow control.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753